                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

CHRIS JENSEN                                *
                          PLAINTIFF         *
                                            *
V.                                          *        CASE NO. 4:18CV00565 SWW
                                            *
                                            *
JOHNSON TRUST INVESTMENTS,                  *
LLC                                         *
                DEFENDANT                   *
                                            *
                                            *

                                       ORDER

     Pursuant to the parties’ notice of stipulated dismissal [ECF No. 19], this action is

hereby DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED THIS 24th DAY OF SEPTEMBER, 2019.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
